[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Ross Delany, Defense Counsel, for Petitioner1
The petitioner was found guilty by a jury of possession of narcotics with intent to sell, by a non-drug dependent person, a violation of C.G.S. 21a-278(b). Petitioner was observed by the Hartford Police exchanging a small package for U.S. currency. The petitioner was apprehended and two glassine zip lock bags of cocaine along with one 10 dollar bill was found. The petitioner was sentenced to twelve years, execution suspended after eight years and five years probation.
At the hearing petitioner's counsel argued that the co-accused received a lesser sentence and that petitioners' sentence should be reduced accordingly. Counsel also brought up similar arguments he made to the sentencing court, petitioners age, the fact that he came from a socially deprived background, no prior record and the small amount of narcotics involved.
An examination of the hearing transcript shows that the sentencing judge carefully balanced the drug activity of the petitioner, its harm to the community along with the petitioner as a recidivistic risk to society. The court also felt the petitioner showed no remorse for his acts and that his lack of acknowledgement of wrong doing left him a poor prospect for rehabilitation.
Although counsel at the division hearing pointed out the sentence received by the co-defendant was less, the sentencing court was not made aware of the fate of the co-defendant. In reviewing sentencings for similar crimes before the division we cannot find that the sentence imposed was inappropriate.
Considering the seriousness of the crime of selling CT Page 2642 drugs and weighing the purpose of an incarcerative sentence, it cannot be said that the sentenced imposed in this case was unreasonable, unfair or disproportionate. It is affirmed.
Klaczak, J. Norko, J. Barry, J.
Klaczak, J., Norko, J., Barry, J., participated in this decision.